Order entered April 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00584-CV

                                   WAYNE RAND, Appellant

                                                 V.

                                STEVE MCMASTERS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-13633

                                             ORDER
       The Reporter’s Record in this case is overdue. By postcard dated January 24, 2014, we

notified the Court Reporter the reporter’s record was overdue and directed the Court Reporter to

file the reporter’s record within thirty days. By order dated March 20, 2014, we again notified

the Court Reporter that the reporter’s record was overdue. We ordered the Court Reporter to file,

within ten days, either (1) the reporter’s record; (2) written verification that no hearings were

recorded; or (3) written verification that appellant has not been found indigent and has not paid

for the record. To date, the Court Reporter has not filed the record, the required verification, or

otherwise corresponded with the Court regarding the status of the reporter’s record.

        Accordingly, this Court ORDERS Court Reporter Antonette Regor, Official Court Reporter

for the 68th Judicial District Court, to file, within TEN DAYS, either (1) the reporter’s record; (2)
written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not paid for the record. We expressly CAUTION Antonette

Regor that failure to comply with this order may result in an order that she not sit as a court reporter

until she complies.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:



Honorable Martin Hoffman
Presiding Judge
68th Judicial District Court

Antonette Regor
Official Court Reporter
68th Judicial District Court




                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE